Acknowledgment
The amendment filed on August 25, 2022 responding to the Office Action mailed on May 27, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 2-3, 5-6, 8-11, 17-23 and 26-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  2-3, 5-6, 8-11, 17-23 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11 the prior art does not disclose the device of claim 11, wherein an area of a cross section of a side of the conductive portion close to the first circuit is smaller than an area of a cross section of a side of the conductive portion close to the second circuit.
Claims 2-3, 5-6 and 8-10 depend directly or indirectly on claim 11 and are allowable on that basis.
Regarding claim 18 the prior art does not teach the method of claim 18, wherein after the providing the first circuit and before the providing the conductor, the method further comprises turning over the insulating substrate and forming a via hole in the insulating substrate.
Claims 19-21, 23 and 27 depend directly or indirectly on claim 18 and are allowable on that basis
Regarding claim 22 the prior art does not teach the method of claim 22, wherein the forming the conductive pillar is performed before the forming the via hole penetrating the insulating substrate.
Claims 17 and 26 depend directly or indirectly on claim 22 and are allowable on that basis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893